DETAILED ACTION
Claim Objections
Claim 4 is objected to because of the following informalities: The acronym “NURBS” should be spelled out in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the one of said disc” in line 9. There is insufficient antecedent basis for this limitation in the claim. Only “a disc” has been properly defined in claim 1.
Claim 1 recites the limitation “the inside of said impeller” in line 11. There is insufficient antecedent basis for this limitation in the claim. Specifically, the term “the inside” has not been properly defined in the claim. It should be noted that “the inside of said impeller” has also been recited in claims 6 and 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-10 are rejected, as best as can be understood, under 35 U.S.C. 102(a)(1) as being anticipated by Scott (Patent No. 8,439,642).
Scott discloses, regarding claims 1 and 10, a centrifugal pump (see Fig. 1) comprising: an impeller 18 for centrifugal pump, comprising: a disc 30, a plurality of vanes 32 which extend from said disc 30, a central body 36, adapted for connection to a rotating shaft 20, wherein each one of said vanes 32 has a profile with a double curvature: a first curvature 60 with respect to a sectional plane that is parallel to said disc 30, a second curvature 32a with respect to a sectional plane that is perpendicular to the one of said disc 30 (this is clearly shown in Figs. 2 and 4), said first curvature 60 and said second curvature 32a having their concavity directed toward the inside of said impeller 18 (clearly shown in Fig. 2); Re claim 2, wherein said vanes 32 are equidistant and each one of said vanes 32 is extended between: a first end 42a, which is arranged at said central body 36 and is at least partially monolithic therewith, a second end 42b, which is arranged at the external circumference of said disc 30 (clearly shown in Figs. 2-4); Re claim 3, wherein each one of said vanes 32 comprises an inside curve 44b and an outside curve 44a, which have different curvatures: both when considering a sectional plane that is parallel to said disc, and when considering a sectional plane that is perpendicular to said disc 30 (these different curvatures of the inside and outside of Re claim 5, wherein each one of said vanes 32 comprises a terminal portion 62/72, which is opposite with respect to said disc 30; Re claim 6, wherein said terminal portion 62/72: is monolithic with a vane 32 of said vanes, extends from said outside curve 44a toward the inside of said impeller 18, has an extension 62 along all of said first curvature 60 of said vane 32; Re claim 7, wherein said terminal portion 62/72 has a width that is equal to the thickness of said vane 32 at said first end 42a, said width increasing in a direction of said second end 42b, said width being maximum at said second end (clearly shown in Figs. 2-3); Re claim 8, wherein said terminal portion 62/72 protrudes from said inside curve 44b of said vane 32 toward the inside of said impeller 18, at least starting from a region that is proximate to said second end 42b (clearly shown in Figs. 2-4); Re claim 9, wherein a region of said terminal portion 62/72 that protrudes from said inside curve has substantially an extension 72, locally, in a direction that is perpendicular to a tangent to said inside curve 44b, in a point of said inside curve that is farthest from said disc 30, considering a sectional plane that is perpendicular to said supporting disc 30 (clearly shown in Figs. 2-4).

Claims 1-6 and 10 are rejected, as best as can be understood, under 35 U.S.C. 102(a)(1) as being anticipated by Bush (Patent No. 224,870).
Bush discloses, regarding claims 1 and 10, a centrifugal pump (see Figs. 1-2) comprising: an impeller (combination of elements B and C) for centrifugal pump, comprising: a disc B, a plurality of vanes C which extend from said disc B, a central body (see portion of B attached surrounding H), adapted for connection to a rotating H, wherein each one of said vanes C has a profile with a double curvature: a first curvature (see the curved lip at the top of C, best shown in Fig. 2) with respect to a sectional plane that is parallel to said disc B, a second curvature (see how C is curved along the radial extension of B) with respect to a sectional plane that is perpendicular to the one of said disc B (this is clearly shown in Figs. 1-3, particularly Fig. 2), said first curvature and said second curvature having their concavity directed toward the inside of said impeller (substantially broad and/or indefinite); Re claim 2, wherein said vanes C are equidistant and each one of said vanes C is extended between: a first end, which is arranged at said central body (center of B) and is at least partially monolithic therewith (via bolts/rivets), a second end, which is arranged at the external circumference of said disc B (clearly shown in Figs. 1-2); Re claim 3, wherein each one of said vanes C comprises an inside curve and an outside curve, which have different curvatures: both when considering a sectional plane that is parallel to said disc, and when considering a sectional plane that is perpendicular to said disc B (these different curvatures of the inside and outside of C are clearly shown in Figs. 1-3); Re claim 4, wherein said inside curve and said outside curve represent two arcs of circles with distinct centers when considering a sectional plane that is perpendicular to said disc B (see the curved lip at the top of C, best shown in Fig. 2, and how C is curved along the radial extension of B); Re claim 5, wherein each one of said vanes C comprises a terminal portion (see top curved lip of C), which is opposite with respect to said disc B; Re claim 6, wherein said terminal portion (top curved lip of C): is monolithic with a vane C of said vanes, extends from said outside curve toward the inside of said impeller (substantially C).

Conclusion
The prior art made of record in the attached form 892 and not relied upon is considered pertinent to applicant's disclosure. While the two best pieces of art were used in the above rejection, it is felt that all of the cited references could have qualified as a 35 U.S.C. 102 rejection for claim 1, as well as many other claims; particularly, the Sprouse reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746